Case 1:19-cv-20979-RAR Document 102 Entered on FLSD Docket 07/29/2019 Page 1 of 6



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                                     Case No.   : I :19-cv -20979-RAR



  AXOS CLEARING, LLC

         Plaintiff,

  v

  SCOTT REYNOLDS, an individual;
  SRR FORTRESS CAPITAL, LLC,
  A Florida limited liability company,

         Defendants


           MOTION TO STRIKE PLAINTIFF'S UNAUTHORIZED SUR-REPLY TO
                DEFENDANTS' MOTION TO STAY. DOCKET ENTRY 101

         Defendants SCOTT REYNOLDS and SRR FORTRESS CAPITAL,                         LLC (collectively

  "Reynolds"), respectfully submit this Motion to Strike Plaintiff AXOS CLEARING LLC's (Axos

  Clearing) "Motion to Expedite Ruling on Defendants; Motion to Compel Arbitration or Dismiss"

  (D.E. 101) as an unauthorized sur-reply and for failing to satisS Rule 7.l(d)'s requirements for

  emergency/expedited relief. Specifi cally:

          1,     Axos Clearing's repeated attempts to file a sur-reply in opposition to Reynolds'

  motion to compel arbitration and dismiss should be sanctioned.

         2.      Having already had   a   previous sur-reply stricken (D.8. 78), Axos Clearing has filed

  yet another sur-reply, but now styled as a "motion to expedite ruling."

         3.      The "motion to expedite ruling" simply expounds on the incorrect arguments already

  presented in its opposition to Reynolds' motion to compel arbitration and dismiss, and raises entirely

  new arguments now that FINRA has rejected Axos Clearing's attempt to avoid FINRA arbitration



                                                      I
Case 1:19-cv-20979-RAR Document 102 Entered on FLSD Docket 07/29/2019 Page 2 of 6
                                                      Case No. : I :79-cv-20979-RAR


  with Reynolds,   as   it agreed to by signed contract. It   does not even bother to attempt to comply   with

  Local Rule 7.1(c) or Rule 7.1(d) (emergency and expedited relief).

          4.       In doing so, Axos Clearing repeatedly         makes knowingly false statements to this

  Court, for which this Court may suq sponte sanction Axos Clearing and its attorney's under Rule 1 1,

  although Reynolds' does not move for that relief here.

          5.       For example, the opening statement in Axos Clearing's impermissible sur-reply

  suggests that Reynolds' did not move         to dismiss for two-months after the filing of the initial

  complaint. This is an intentionally false statement of fact. As the Court is aware, Re;molds' was not

  initially served with the original complaint until late April, more than a month after it was filed, thus

  permitting Axos Clearing to obtain improperly writs of attachment and garnishment          ex   parte,which

  were discharged by this Court. Still, while Reynolds' counsel informed Axos Clearing of its intent

  to move to compel arbitration and dismiss the original complaint (alleging breach of contract), Axos

  Clearing subsequently filed an amended complaint addingsix new claims as well as additional forms

  of relief all subject to mandatory arbitration. Reynolds' timely moved to compel arbitration            and

  dismiss within three weeks of the service of the amended complaint. Axos Clearing knew this

  statement to the Court was false and intentionally misleading.

          6.       Axos Clearing also falsely states in its impermissible sur-reply, that it has not

  consented to   FINRA arbitration, yet this is false on two accounts. First, Axos Clearing is a FINRA

  member, and as such has consented to FINRA arbitration under rule 13200. Second, and more

  importantly, the Axos Clearing-Spartan clearing agreement mandates FINRA arbitration in any

  dispute between Spartan (and its employees) and Axos Clearing (and its employees) (See Exh. A

  ClearingAgreement$ 11.1and9.1). SinceReynoldswasanemployeeofSpartanduringtherelevant

  time period, Axos Clearing not only has consented to FINRA arbitration, but signed a contract

  agreeing to do arbitrate this dispute.


                                                        2
Case 1:19-cv-20979-RAR Document 102 Entered on FLSD Docket 07/29/2019 Page 3 of 6
                                                                               Case   No.:   1:   19-cv-20979-RAR


          7.         Axos Clearing's impermissible sur-reply also falsely informs this Court that "the

  FINRA Arbitration Rules do not on their face provide for motions to dismiss based on lack of

  jurisdiction, nor do they offer on their face any other mechanism by which parties can contest the

  forum's jurisdiction...." This statement is intentionally false. In fact, Axos Clearing has already

  challenged FINRA as a forum under FINRA Rule 13303, and the Director denied that challenge,

  finding that the arbitration must proceed and ordering Axos Clearing to answer. Moreover, FINRA

  Rule 13206 sets forth the grounds for moving to dismiss a FINRA arbitration, including "filing                a


  motion to dismiss." The Court should disregard this intentionally false statement of the law designed

  to obfuscate.

          8.         Axos Clearing repeats these knowingly false statements throughout its impermissible

  sur-reply.

          9.         As a final matter, the impermissible sur-reply mistakenly suggests to the Court that

  Re;molds' counsel "take[s] no position on this request." This is an intentional misrepresentation to

  the Court. During the actual conference, Reynolds' counsel was led to believe that Axos Clearing

  intended to file avery shorf, i.e. one to two line, "motion to expedite the ruling," and took no position

  because   (l)   Reynolds also would like   a   prompt dismissal of this matter so that all three parties (Axos

  Clearing, Spartan, and Relmolds) may arbitrate this dispute as they agreed to in the Axos Clearing-

  Spartan clearing agreement and by virhre of their membership with FINRA, and (2) Reynolds'

  counsel viewed this attempt          to micromanage a federal judge's opinion and order drafting             as


  unorthodox,     if not totally   bizarre. (The proper remedy, of course, would have been a request for a

  stay of these proceedings pending resolution of the motion to dismiss). In any event, Reynolds'

  counsel had no reason to believe that Axos Clearing was in fact submitting an impermissible sur-




                                                           J
Case 1:19-cv-20979-RAR Document 102 Entered on FLSD Docket 07/29/2019 Page 4 of 6
                                                                                       Case No.    : I :19 -cv -20979-RAR


  reply in the form of a substantive legal memorandum and extensively arguing legal points contained

  in Reynolds motion to compel arbitration and dismiss.l

            10.      After the filing of the reply memorandum in support of a motion, Local Rule 7.1(c)

  instructs: "No further or additional memorandum of law shall be filed without prior leave of court."

  Axos Clearing's improper sur-reply to Reynolds' motion to compel arbitration and dismiss (D.E.

  101) must be stricken.

            11.      Moreover, Axos Clearing has failed                 to satisfy Rule 7.1(d) requirements                for

  emergency/expedited relief, providing another ground for striking the impermissible sur-reply.

           WHEREFORE, REYNOLDS respectfully requests this Courl strike Plaintiff                           s   filing entitled

  Motion to Expedite Ruling (D.E. 101) and grant any further relief deemed just and proper.

                                                                             Respectfully submitted,

                                                                            Ford O'Brien LLP
                                                                            Adam C. Ford, Esq.
                                                                            Matthew A. Ford, Esq
                                                                            Email: AFord(iul;          .c{)m
                                                                            575 Fifth Avenue, lTth Floor
                                                                            NewYork,NY          10017
                                                                            Telephone No: (212) 858-0040

                                                                            Lorne E. Berkeley, Esq.
                                                                            Florida BarNo.: 146099
                                                                            Email: LFer kel cy{Sdrbr{c-lily.$,om
                                                                            4000 Ponce De Leon Blvd., # 800
                                                                            Coral Gables, Florida 33146
                                                                            Telephone No. : (305)- 448-7 988
                                                                            Facsimile No.: (305) 448-7978
                                                                            Counselfor Defendants




   I As this Court is no doubt aware) Axos Clearing's recitation of the law in its sur-reply is inaccurate and misleading. To
   the extent this Court orders or requests additional briefing on Reynolds' motion to compel arbitration and dismiss,
   Reynolds' counsel intends to set-forth the actual controlling law, namely that Axos Clearing, having contractually agreed
   to FINRA arbitration for disputes between it and Spartan and Spartan's employees arising out of the clearing agreement,
   cannot circumvent this agreement by filing a federal action, Regardless, as the Supreme Court has made clear, given the
   agreement to arbitrate, questions of arbitrability are left to the arbitrator. First Options of Chicago, Inc. v. Kaplan,574
  U,S. 938 (1995). Axos Clearing's insistence on litigating state law claims in this federal district court when it agreed
   arbitrate such claims before FINRA appears to be exactly the time of misuse of the federal district court system that
  judges have come to loathe as misuse of resowces and time.
                                                               4
Case 1:19-cv-20979-RAR Document 102 Entered on FLSD Docket 07/29/2019 Page 5 of 6
                                                                    Case   No.: I : l9-cv-20979-RAR




                                    CERTIFICATE OF SERVICE

         I HEREBY CERTIF"Y that on this 29ft day of July, 2019, I electronically filed the above

  document using CM/ECF set forth upon all parties via transmission of Notice of Electronic Filing

  generated by CM/ECF or in some other authorized manner for those who are not authorized to

  receive electronically Notices of Electronic Filing.


                                                            By: /s/ Lorne E. Berkelqt
                                                                Lorne E. Berkeley, Esq



                            ISERVICE LIST ON THE FOLLOWING PAGEJ




                                                    5
Case 1:19-cv-20979-RAR Document 102 Entered on FLSD Docket 07/29/2019 Page 6 of 6
                                                                           Case No.   : I :19-cv -20979-RAR


                                                            SERVICE LIST

  Polly Towill, Esquire
  Cal. Bar. No. 120420
  Admitted Pro Hac Vice
  p-torv,i   I l {g).g h   epp arclmul   Ii   n. g om


  Andre J. Cronthall, Esquire
  CaI.Bar No. 117088
  Admitted Pro Hac Vice
  a cra nth al I (d)s hepp a rrljnul j.n. co"nrI




   Jason S. Oletsky, Esquire
   Fla. Bar. No. 009301
  j as on. o letsky @akerman. com
   Christopher S. Carver, Esquire
  Fla. BarNo.993580
   christopher .carv er @akeffnan. com
   Trevor C. Jones, Esquire
  Fla. Bar. No. 092793
  trevor"i 0n es@ak erman, corYl

  SHEPPARD, MULLIN, RICHTER                             &
  HAMPTON LLP
  333 South Hope Street, 43rd Floor
  Los Angeles, CA 90071
  Telephone: (213) 620-17 80
  Facsimile: (213) 620-1398
  Attorneys for Plaintiff Axos Clearing LLC

  AKERMAN LLP
  350 E. Las Olas Blvd., Ste. 1600
  Fort Lauderdale, Florida 33301
  Telephone: (9 54) 463 -27 00
  Facsimile: (9 54) 463 -2224
  Attorneys for Plaintiff Axos Clearing LLC




                                                                 6
